THE COURT.
Petitioner applies for a writ of habeas corpus and seeks his discharge thereunder upon the ground that he has been committed on a criminal charge without reasonable or probable cause. (Pen. Code, sec. 1487, subd. 7.) The crime charged is murder and the evidence discloses that petitioner fired the shot that killed one J. J. Moore. If our examination of the evidence convinced us that the petitioner had been held to answer without reasonable or probable cause, a full discussion of that evidence would become pertinent and proper, but where, as here, the result of that examination has been to convince us that the respondent is not held without reasonable cause, such a discussion can serve no useful purpose, and might work injury.
The application for the writ is denied.